Title: From John Adams to Robert R. Livingston, 24 May 1783
From: Adams, John
To: Livingston, Robert R.


Sir,
Paris May 24th. 1783.

I have the honor to inclose Copies to be laid before Congress of several Papers— 1. Mr. Hartley’s full Powers of May 14.— 2. The Order of the King of Great Britain in Council, for regulating the American Trade, of the 14th. May. 3. Articles proposed by the American Ministers to Mr. Hartley, 29th. April— 4. Mr. Hartley’s Observations left with us the 21st. of May. And 5. Mr. Hartley’s Proposition of the same Day.
This Proposition No. 5., however, upon Inquiry, we find Mr. Hartley does not incline to subscribe to, before he sends it to his Court for their Orders— So that we have not yet given him our Opinion of it. He has sent a Courier to London, before whose Return we hope to have further Intelligence from Philadelphia—
The present British Ministry discover an Indecision and Timidity, which indicate their Instability. Some Persons from England imagine, that my Ld. Shelburne will come in again.— The Change would produce a longer delay; but I think would be no disadvantage for America. If he had continued in Power, I think we should have finished, or been ready to finish before now with Mr. Oswald— Mr. Hartley’s Dispositions, however, are very good, and, if left to his own Judgment, would be liberal and fair.—
The Idea of reviving the Trade, upon the Plan of the Laws of Great Britain before the War, altho’ those Laws were calculated so much for the Advantage of that Country, and so little for that of ours, might be admissible for a few Months, until Ministers could be appointed on both Sides to frame a Treaty of Commerce; provided no Advantage should be ceded by it, in the Negociation of such Treaty, and provided that such a temporary Convention for Trade should neither delay nor influence the definitive Treaty. It is much to be wished that the definitive Treaty of Peace, and a permanent Treaty of Commerce could be signed at the same time. This however seems now to be impossible, & therefore some temporary Regulation of Commerce seems unavoidable. But we are yet too uncertain of the Sentiments of the Court of St. James’s, to be able to foresee, whether we shall agree with them. Mr. Hartley has been here four Weeks, and nothing has been done, altho’ he was very sanguine before he left London, that he should send home a Convention in less than half of four Days.
Congress will see, by Mr. Hartley’s Commission that they are become the “good Friends” of the King of Great Britain. Mr. Hartley, upon his first Arrival here, communicated to us in form, an Invitation from the Ministers, with the Knowledge and Consent of the King, to all of the American Ministers to go to London, with an Assurance, that we should be there presented at Court and treated in all Respects, like the Ministers of any other Sovereign State. He also communicated the Desire of his Court, that the two Powers should interchange Ministers, as soon as possible. I hope that the first Ship will bring a Minister for that Court, or a Commission to some one to go there, because I think it would have been useful to us, to have had one there three Months ago, & that it would not be less useful now.— The permanent Treaty of Commerce, nevertheless, should not be hastily concluded, nor before Congress shall have had an Opportunity to judge of the Project, suggest their Amendments & transmit their Orders.
No Preliminaries are yet signed with the Dutch, & I am very anxious for their Lot.
With great Respect, I have the honor / to be, / Sir, / your most obedient / & most humble Servant
John Adams.

